Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1,  5-6, 9-12, 17 and 34-35 (comprising rejoinder of Groups II-VI)  with Group I) directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 18, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement of Groups I-VI, and VII as set forth in the Office action mailed on 5/18/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with  Ms. Paula Borden on 8/12/22.
Examiner’s Amendment to specification:
In page 5, paragraph [0014], at the beginning, delete “Figures 2A-2B” and substitute therefor --- Figures 2A-2C ---.
Examiner’s Amendment to Claims:
Cancel claims 8, 16, 27-28.
Please delete claims 1, 5, 6, 9, 10-12, 17-18 and substitute therefor the following:
---- 1.	A recombinant expression vector  comprising:
i) a nucleotide sequence encoding a CRISPR-Cas endonuclease;
ii) a regulatory element operably linked to the CRISPR-Cas endonuclease-encoding nucleotide sequence; and
iii)  flanking nucleotide sequences flanking the CRISPR-Cas endonuclease-encoding nucleotide sequence, wherein the flanking nucleotide sequences flanking the CRISPR-Cas endonuclease-encoding nucleotide sequence are cleavable by the CRISPR-Cas endonuclease when the CRISPR-Cas endonuclease is complexed with a guide RNA comprising: a) a CRISPR-Cas endonuclease binding segment that binds to the CRISPR-Cas endonuclease and b) a guide sequence that hybridizes to: (i) a target host nucleotide sequence in a target nucleic acid of a host cell; and (ii) the flanking nucleotide sequences,
wherein each of the flanking nucleotide sequences has a length of 15 or more nucleotides and comprises: (i) 5 or fewer mismatches with the target host nucleotide sequence; or (ii) at least 70% sequence identity to the target host nucleotide sequence,
wherein the recombinant expression vector is configured to express the CRISPR-Cas endonuclease in  the host cell, 
and wherein cleavage of the recombinant expression vector by the CRISPR-Cas endonuclease complexed with the guide RNA reduces expression of the CRISPR-Cas endonuclease in the host cell.

5.	 The recombinant expression vector of claim 1, further comprising a nucleotide sequence encoding the guide RNA.

6.	 The recombinant expression vector of claim 1, wherein the guide RNA is a single-molecule guide RNA.

9.	The recombinant expression vector of claim 1, wherein the regulatory element comprises a promoter and/or an enhancer.

10.	The recombinant expression vector of claim 1, wherein each of the flanking nucleotide sequences comprises: (i) 3 or fewer mismatches with the target host nucleotide sequence; or (ii) at least 90% sequence identity to the target host nucleotide sequence.

11.	 The recombinant expression vector  of claim 10, wherein each of the flanking nucleotide sequences has a length of 20 or more nucleotides.

12.	The recombinant expression vector 

17.	An isolated recombinant adeno-associated virus (rAAV) virion comprising:
i) an AAV capsid protein; and
ii) a recombinant expression vector of claim 1 .

18.	 A method of cleaving a target nucleic acid in a host cell, the method comprising introducing  into the host cell:
1) a recombinant expression vector of claim 1 and
2) a guide RNA, or a nucleic acid comprising a nucleotide sequence encoding the guide RNA, wherein the guide RNA comprises: a) a CRISPR-Cas endonuclease binding segment that binds to the CRISPR-Cas endonuclease; and b) a guide sequence that hybridizes to: (i) a target host nucleotide sequence in a target nucleic acid of a host cell; and (ii) the flanking nucleotide sequences , wherein:
the CRISPR-Cas endonuclease, when complexed with the guide RNA, cleaves the host cell target nucleic acid . ---.

The following is an examiner’s statement of reasons for allowance: 
Claims 1, 5-6, 9-12, 17-18, 34-35 are directed to A recombinant expression vector  comprising:
i) a nucleotide sequence encoding a CRISPR-Cas endonuclease;
ii) a regulatory element operably linked to the CRISPR-Cas endonuclease-encoding nucleotide sequence; and
iii)  flanking nucleotide sequences flanking the CRISPR-Cas endonuclease-encoding nucleotide sequence, wherein the flanking nucleotide sequences flanking the CRISPR-Cas endonuclease-encoding nucleotide sequence are cleavable by the CRISPR-Cas endonuclease when the CRISPR-Cas endonuclease is complexed with a guide RNA comprising: a) a CRISPR-Cas endonuclease binding segment that binds to the CRISPR-Cas endonuclease and b) a guide sequence that hybridizes to: (i) a target host nucleotide sequence in a target nucleic acid of a host cell; and (ii) the flanking nucleotide sequences,
wherein each of the flanking nucleotide sequences has a length of 15 or more nucleotides and comprises: (i) 5 or fewer mismatches with the target host nucleotide sequence; or (ii) at least 70% sequence identity to the target host nucleotide sequence,
wherein the recombinant expression vector is configured to express the CRISPR-Cas endonuclease in  the host cell, 
and wherein cleavage of the recombinant expression vector by the CRISPR-Cas endonuclease complexed with the guide RNA reduces expression of the CRISPR-Cas endonuclease in the host cell, as well as an rAAV virion comprising said vector and a method of cleaving a target nucleic acid in a host cell utilizing said recombinant expression vector.
Claimed recombinant expression vector is free of prior art. Further, the prior art fails to suggest such specifically claimed product. Hence, said recombinant expression vector is also non-obvious.
Since said recombinant expression vector is both novel and non-obvious, an rAVV virion comprising it and a method of use of said recombinant expression vector as specifically claimed, are also novel and non-obvious.
Claims 1, 5-6, 9-12, 17-18, 34-35 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932. The examiner can normally be reached full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1651